Filed
                                                                                    Washington State
                                                                                    Court of Appeals
                                                                                     Division Two

                                                                                     March 22, 2022


    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                       DIVISION II
 GERALD R. LONG                                                  No. 55722-3-II

                              Appellant,

        v.

 AUTOZONE #3822; and DEPARTMENT OF                         UNPUBLISHED OPINION
 LABOR AND INDUSTRIES OF THE STATE
 OF WASHINGTON,

                              Respondents.

       LEE, C.J.: — Gerald R. Long appeals the superior court’s order granting summary

judgment and affirming the Board of Industrial Insurance Appeals’ (Board) order denying Long’s

petition for review. Long argues that the superior court erred in granting summary judgment

because the Department of Labor and Industries’ (Department) request for an independent medical

examiner’s addendum on work restrictions extended the protest deadline for a Department order.

Long also argues that the superior court erred in granting summary judgment because an

independent medical examiner’s addendum on work restrictions constituted a timely protest of a

Department order.

       We hold that the superior court did not err in granting summary judgment because an

independent medical examiner’s opinion on work restrictions did not extend the protest deadline

for a Department order and an independent medical examiner’s addendum to an original report

responding to the Department’s request for an opinion on work restrictions did not constitute a
No. 55722-3-II


timely protest of a Department order. Accordingly, we affirm the superior court’s order granting

summary judgment and affirming the Board’s order denying Long’s petition for review.

                                              FACTS

A.       INJURY, BENEFITS CLAIM, AND INDEPENDENT MEDICAL EXAMINATION

         Long was injured while working for AutoZone on June 23, 2018. Long applied for benefits

with the Department of Labor and Industries on June 26. Long’s medical documentation form

stated that his right foot slipped while he was unloading freight, and he fell to the ground. Long

complained of injury to his back, hip and thigh area, and right knee.

         At the request of the Department, Dr. William Bulley1 performed an independent medical

examination on Long. Dr. Bulley reviewed Long’s medical history and physically examined Long.

On December 5, Dr. Bulley submitted a report to the Department that included Long’s history, Dr.

Bulley’s notes from the examination, and Dr. Bulley’s diagnostic conclusions. Dr. Bulley’s report

included a disclaimer that

         Mr. Long is aware that he is being evaluated today at the request of [the]
         Department of Labor and Industries, and that this evaluation is not for the purpose
         of rendering treatment or establishing a doctor/patient relationship.

Clerk’s Papers (CP) at 174.

         Also on December 5, Dr. Bulley ordered magnetic resonance imaging (MRI) for Long’s

right knee. On December 18, based on the MRI results, Dr. Bulley submitted to the Department

an addendum to his report. The addendum diagnosed Long’s right knee condition as “patellar




1
    Dr. Bulley is now deceased.


                                                 2
No. 55722-3-II


arthritis, pre-existing, permanently aggravated, not fixed and stable.” CP at 187. The addendum

also included the following statement:

       The opinions rendered in this case are mine alone. Any recommendations are given
       totally independently from the requesting agents. These opinions do not constitute
       per se a recommendation for specific claims or administrative functions to be made
       or enforced.

CP at 187.

       On December 31, the Department issued an order accepting responsibility for “the

condition diagnosed as patellar art[h]ritis of the right knee” as being related to Long’s freight

incident claim. CP at 191.

B.     RECONSIDERATION OF RIGHT KNEE PATELLAR ARTHRITIS

       AutoZone protested the Department’s decision and provided information about Long

previously jumping out of helicopters in the military and complaining about pre-existing

conditions in his knees. The Department issued a notice stating that it was reconsidering its order

accepting Long’s patellar arthritis in the right knee as being related to his freight incident claim.

       On March 14, 2019, the Department sent a letter to Dr. Bulley, asking him to review

additional information about Long having previously served in the military. Specifically, the

Department asked Dr. Bulley whether the additional information changed his opinion regarding

the relationship between Long’s workplace injury and the patellar arthritis diagnosis. On March

15, Dr. Bulley sent an addendum to the Department, stating that his opinion remained unchanged

and reiterating that Long “appears to have had preexisting unrelated knee arthritis, aggravated by

his work episode.” CP at 199.




                                                  3
No. 55722-3-II


       On March 19, Dr. Bulley spoke with AutoZone’s legal counsel, who provided information

about Long being involved in two separate incidents relating to Long’s right knee: one involving

unloading freight at work on June 23, 2018, and another the next day where Long slipped and fell

in the restroom. On March 21, Dr. Bulley signed a letter to the Department, stating that he was

“unable to state whether the need for treatment was, in fact, proximately related to the incident

involving the freight.” CP at 200.

       The Department issued an order on April 15 (segregation order) that superseded its

previous order allowing Long’s claim related to his right knee. The segregation order stated that

the Department was not responsible for the patellar arthritis in Long’s right knee because the

condition was not caused by or aggravated by the workplace injury for which Long’s claim was

filed. The segregation order also stated that the order would become final in 60 days unless Long

filed a written request for reconsideration (protest)2 with the Department or a written appeal with

the Board.

C.     ADDENDUM ON WORK RESTRICTIONS

       Also on April 15, the Department requested an addendum from Dr. Bulley.                   The

Department’s request stated, “In light of your recent correspondence with [AutoZone’s legal

counsel] regarding the condition of patellar arthritis, are there any work restr[ic]tions with regard

to the injury of 06/23/2018? If so, please provide them.” CP at 204.

       On April 16, Dr. Bulley sent the requested addendum to the Department. Dr. Bulley’s

addendum stated:



2
  The Department refers to written requests for reconsideration as “protests,” as do the parties in
their briefing.


                                                 4
No. 55722-3-II


       Related to the preexisting, aggravated condition of patellar arthritis. [T]here are
       work restrictions of occasional stair climbing, no running, limited standing of 1
       hour, occasional pushing/pulling 50 pounds less than 1 hour, no lifting more than
       50 pounds. I do not think that the claimant can stand constantly, but that he can
       stand frequently with limited lifting of 35 pounds. These limitations are based on
       an assessment of a knee strain superimposed on preexisting unrelated patellar
       arthritis and obesity, aggravated by the injury.

CP at 206. The Department closed Long’s claim on June 3.

D.     LONG’S PROTEST TO DEPARTMENT

       On June 26, 72 days after the Department’s segregation order, Long submitted a general

protest to any adverse orders issued within the past 60 days. On September 9, Long’s attorney

sent a message to the Department, arguing that Dr. Bulley’s addendum on work restrictions was a

timely protest to the Department’s segregation order.

       The Department replied on September 16, stating that Dr. Bulley’s addendum was not a

protest because Dr. Bulley did not have the right to protest Department orders. Also on September

16, the Department issued an order declining to review the segregation order because Long had

failed to submit a timely protest.

E.     APPEAL TO BOARD

       Long appealed to the Board. Long again argued that Dr. Bulley’s addendum on work

restrictions constituted a timely protest to the segregation order.

       The Board denied Long’s petition for review and concluded that Long did not file a timely

protest to the segregation order. The Board also concluded that Dr. Bulley was not an aggrieved

party with standing to file a protest to the Department.




                                                  5
No. 55722-3-II


C.     APPEAL TO SUPERIOR COURT

       Long appealed the Board’s decision to the Pierce County Superior Court. Long argued

that the protest period was extended because the Department was still investigating and that Dr.

Bulley’s addendum on work restrictions constituted a timely protest. AutoZone filed a motion to

dismiss or, in the alternative, motion for summary judgment.

       After hearing argument on the motion, the superior court granted AutoZone’s motion for

summary judgment and affirmed the Board’s order denying Long’s petition for review. The

superior court concluded that the Department had the right to continue to administer open claims,

so the Department’s request for an addendum on work restrictions did not place its segregation

order in abeyance. The superior court also concluded that

       Dr. Bulley as an independent medical examiner is by definition a neutral party and
       thus is not and cannot be an “other person aggrieved” within the meaning of RCW
       51.52.060(1)(a). Dr. Bulley had no personal interest or pecuniary interest in the
       outcome of the Plaintiff’s claim and thus was without standing to file a Protest.

CP at 567.

       Long appeals.

                                          ANALYSIS

A.     STANDARD OF REVIEW

       When reviewing a decision made under the Industrial Insurance Act, the superior court

relies on the certified board record and considers the issues de novo. White v. Qwest Corp., 15

Wn. App. 2d 365, 371, 478 P.3d 96 (2020), review denied, 197 Wn.2d 1014 (2021). On appeal,

we review the superior court’s order, not the Board’s order. Id. The superior court’s order “is

subject to the ordinary rules governing civil appeals.” Id.; RCW 51.52.140.




                                               6
No. 55722-3-II


       We review summary judgment orders de novo. White, 15 Wn. App. 2d at 371. Summary

judgment is proper if there are no genuine issues of material fact and the moving party is entitled

to judgment as a matter of law. CR 56(c); White, 15 Wn. App. 2d at 371. A material fact is one

upon which the outcome of the litigation depends. Keck v. Collins, 184 Wn.2d 358, 370 n.8, 357

P.3d 1080 (2015). Summary judgment is appropriate if reasonable persons could reach only one

conclusion from the evidence presented. Vargas v. Inland Washington, LLC, 194 Wn.2d 720, 728,

452 P.3d 1205 (2019).3

       When engaging in statutory interpretation, we review a statute to determine and give effect

to the legislature’s intent by looking to the plain language of the statute. Jametsky v. Olsen, 179

Wn.2d 756, 762, 317 P.3d 1003 (2014). If the statute’s meaning is plain on its face, we give effect

to that plain meaning. TracFone Wireless, Inc. v. Dep’t of Revenue, 170 Wn.2d 273, 281, 242

P.3d 810 (2010).

B.     EXTENSION OF PROTEST DEADLINE: TOLLING UNDER RCW 51.52.060(3) APPLIES TO
       APPEALS, NOT PROTESTS

       Long argues that the Department extended the protest period for the segregation order by

directing the submission of further evidence. We disagree.

       Generally, a final order or decision from the Department becomes final sixty days from the

date the order is communicated to the parties unless there is a written protest filed with the

Department or an appeal filed with the Board. RCW 51.52.050(1).4 However,



3
  Because we review summary judgment orders de novo, we do not review the superior court’s
findings and conclusions. See White, 15 Wn. App. 2d at 371.
4
  RCW 51.52.050 was amended in 2019. However, no substantive changes were made affecting
this opinion. Therefore, we cite to the current statute.


                                                7
No. 55722-3-II


       [i]f within the time limited for filing a notice of appeal to the board from an order,
       decision, or award of the department, the department directs the submission of
       further evidence or the investigation of any further fact, the time for filing the notice
       of appeal shall not commence to run until the person has been advised in writing of
       the final decision of the department in the matter.

RCW 51.52.060(3) (emphasis added).

       Here, Long argues that the protest period was extended under RCW 51.52.060(3) by the

Department’s request for an addendum on work restrictions from Dr. Bulley. But the plain

language of RCW 51.52.060(3) extends the time for “filing a notice of appeal to the board,” not

protesting the Department’s order. Therefore, the statute is not a basis for extending the protest

period and could not have extended the protest period in Long’s case. Accordingly, we hold that

the superior court did not err in granting summary judgement because the protest period was not

extended.5



5
  We note that even if RCW 51.52.060(3) could have extended the protest period, the Department
did not “direct[] the submission of further evidence or the investigation of any further fact” as
contemplated by the statute.

        There appears to be no case law explicitly addressing what it means for the Department to
“direct[] the submission of further evidence or the investigation of any further fact” as
contemplated by RCW 51.52.060(3). However, our Supreme Court has acknowledged RCW
51.52.060 as supporting “the right of the department to withdraw a closing order within the appeal
period.” Brakus v. Dep’t of Labor & Indus., 48 Wn.2d 218, 222, 292 P.2d 865 (1956). In that
same decision, our Supreme Court recognized the provision about directing submission of further
evidence or the investigation of any further fact as a “means of protecting [the Department] if it
believed that it had erred or been mistaken as to either the cause or extent” of the worker’s injury.
Id. at 221.

         Here, the Department issued a segregation order stating that the Department was not
responsible for Long’s right knee patellar arthritis because the condition was not caused by or
aggravated by the workplace injury for which Long’s claim was filed. The Department then asked
for Dr. Bulley’s opinion on work restrictions. The Department’s request for an opinion on work
restrictions cannot reasonably be interpreted as an indication that the Department believed it was
mistaken as to the cause or extent of Long’s injury, nor can it be interpreted as the Department


                                                  8
No. 55722-3-II


C.     WORK RESTRICTIONS ADDENDUM

       Long argues that Dr. Bulley’s April 16 addendum on work restrictions constituted a timely

protest of the Department’s April 15 segregation order because Dr. Bulley had standing to protest

the segregation order as an aggrieved person or as a health services provider.6 We disagree.

       1.      Aggrieved Person—Reputational Interest

       After the Department makes a decision, “the worker, beneficiary, employer, or other person

aggrieved” may request that the Department reconsider the decision. RCW 51.52.050(2)(a). An

aggrieved person must “have a proprietary, pecuniary, or personal right which is substantially

affected by the Department’s determination.” In re Chambers Bay Golf Course, No. 09 20604,

2010 WL 5882060, at *3 (Wash. Bd. of Indus. Ins. Appeals Dec. 7, 2010). Physicians have a




withdrawing the segregation order. Therefore, the Department did not direct the submission of
further evidence of the investigation of any further fact as contemplated by RCW 51.52.060(3).
Because the Department did not direct the submission of further evidence or the investigation of
any further fact, no deadline was extended under RCW 51.52.060(3).
6
  While Long attempts to characterize Dr. Bulley’s addendum on work restrictions as a protest, it
was not. To constitute a protest, a communication “must reasonably put the Department on notice
that the worker is taking issue with some department decision.” Boyd v. City of Olympia, 1 Wn.
App. 2d 17, 30, 403 P.3d 956 (2017), review denied, 190 Wn.2d 1004 (2018). In making this
determination, we consider the content of the communication itself and the relevant information
that was in the possession of the Department at the time of the communication. Id. at 30-31.

         Here, even if Dr. Bulley, who was an independent medical examiner, had standing to
protest the Department’s segregation order, Dr. Bulley’s addendum on Long’s work restrictions
does not constitute a protest. In the addendum, Dr. Bulley provided a list of work restrictions in
response to the Department’s request to opine on work restrictions, not causation. And the
Department had previously received communications from Dr. Bulley stating that he was “unable
to state whether the need for treatment was, in fact, proximately related to the incident involving
the freight.” CP at 200. These communications would not reasonably put the Department on
notice that Dr. Bulley was taking issue with the segregation order by submitting his work
restrictions addendum.


                                                9
No. 55722-3-II


protected liberty interest in their professional reputations. Lawrence v. Dep’t of Health, 133 Wn.

App. 665, 674, 138 P.3d 124 (2006).

       Long argues that Dr. Bulley was aggrieved because he suffered reputational injury from

the Department’s decision. But nothing in the record shows that the Department’s decision to not

take responsibility for the patellar arthritis in Long’s right knee affected Dr. Bulley’s professional

reputation.   Because the record does not show that the Department’s segregation order

substantially affected Dr. Bulley’s professional reputation or any other rights, he is not a person

aggrieved within the meaning of RCW 51.52.050(2)(a). See Chambers Bay Golf Course, 2010

WL 5882060 at *3 (a “person aggrieved” must have a proprietary, pecuniary, or personal right

which is substantially affected by the Department’s decision). Therefore, Dr. Bulley’s reputational

interest did not provide him with standing to protest the segregation order.

       2.      Health Services Provider

       Long also argues that Dr. Bulley was a “health services provider” who could file a protest

under RCW 51.52.060(1)(a). RCW 51.52.060(1)(a) provides that

       a worker, beneficiary, employer, health services provider, or other person aggrieved
       by an order, decision, or award of the department must, before he or she appeals to
       the courts, file with the board and the director, . . . within sixty days from the day
       on which a copy of the order, decision, or award was communicated to such person,
       a notice of appeal to the board.

The plain language in RCW 51.52.060(1)(a) clearly states that before an appeal to the courts can

be made, there must first be a notice of appeal filed with the Board. The statute does not pertain

to the filing of protests to the Department. Therefore, even assuming without deciding whether

Dr. Bulley was a “health services provider” within the meaning of RCW 51.52.060(1)(a), the

statute does not provide Dr. Bulley with the ability to protest Department’s orders. Accordingly,



                                                 10
No. 55722-3-II


we hold that the superior court did not err in granting summary judgment because Dr. Bulley did

not have standing to protest the segregation order.7

           Because the protest period was not extended and Dr. Bulley’s addendum on work

restrictions did not constitute a protest, the superior court did not err in granting summary judgment

because no timely protest was filed. Accordingly, we affirm the superior court’s order granting

summary judgment and affirming the Board’s order denying Long’s petition for review.

           A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.



                                                      Lee, C.J.
    We concur:



    Glasgow, J.




    Price, J.




7
  Long argues that, for public policy reasons, this court should hold that Dr. Bulley had standing
to protest the segregation order. Indeed, all doubts with respect to the interpretation of the
Industrial Insurance Act are to be resolved in favor of injured workers. Dennis v. Dep’t of Labor
& Indus., 109 Wn.2d 467, 470, 745 P.2d 1295 (1987). But here, there are no doubts with respect
to the interpretation of the Act. The plain language of the relevant statute precludes this court from
holding that Dr. Bulley had standing to protest the segregation order. Therefore, we do not address
Long’s public policy arguments.


                                                 11